                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                           No. 5:18-CV-00469-FL

DOBIE WALTON,                       )
                                    )
             Plaintiff,             )
                                    )
      v.                            )          ORDER
                                    )
NANCY A. BERRYHILL,                 )
 Acting Commissioner of             )
 Social Security,                   )
                                    )
                   Defendant.       )
____________________________________)

       Pursuant to the power of this Court to enter a judgment affirming, modifying

or reversing the Commissioner’s decision with remand in Social Security actions

under sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g),

and upon consideration of the Commissioner’s unopposed request to remand this

cause for further administrative proceedings, the Court hereby reverses the

Commissioner’s decision under sentence four of 42 U.S.C. § 405(g), and remands the

case to the Commissioner for further administrative proceedings to include a new

hearing with respect to Plaintiff’s claim of disability. See Shalala v. Schaefer, 509

U.S. 292 (1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991).
                        6th             May
      SO ORDERED this ______ day of ________________, 2019.



                                        __________________________
                                        LOUISE W. FLANAGAN
                                        United States District Judge
